NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LEE CLARIDY, DOC #786835,                  )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D18-3677
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Sarasota County; Stephen Walker,
Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.